72 F.3d 133
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Herman L. PUMPHREY, Appellant,v.RAM-FAB, INC., Appellee.
No. 95-2027WA.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 11, 1995.Filed Dec. 15, 1995.

Before MAGILL, GOODWIN*, and MURPHY, Circuit Judges.
PER CURIAM.


1
Herman L. Pumphrey appeals the district court's1 judgment for defendant RAM-FAB in his Title VII action, claiming defendant's failure to recall him for work after a layoff was racially motivated.  We have examined the record and the briefs and have considered the oral argument, and we find no basis for overturning the facts found by the district court.  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



*
 The Honorable Alfred T. Goodwin, United States Circuit Judge for the Ninth Circuit, sitting by designation


1
 The Honorable Harry Barnes, United States District Judge for the Western District of Arkansas